DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10021451 (based on Application No. 15/056,204, and claim 1 of U.S. Patent No. US10904612 (based on Application No. 16/031,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1, 5, 9 and 13 of the instant application are anticipated by the claimed limitations of above U.S. Patents. See the claim anticipation mapping below.



Claims of US10021451, US10904612
1
1 (US10021451), 1 (US10904612)
5
1 (US10021451), 1 (US10904612)
9
1 (US10021451), 1 (US10904612)
13
1 (US10021451), 1 (US10904612)




Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadiyala et al (US2016/0014578).

Regarding claims 1 and 5, Kadiyala teaches a portable communication device comprising:
a memory; 
a touchscreen; 
communication interface circuitry configured to establish a communication connection with a plurality of output devices; and
(Kadiyala, Figs. 1-2 and 7; a multi-SIM multi-active (MSMA) device 200; touchscreen 220, onboard microphone/speaker 222 and 224; onboard Bluetooth interface 226 and 227; “The onboard Bluetooth resource 226 and onboard Bluetooth transceiver 227 may serve as a dedicated RF resource chain for Bluetooth communications with the paired remote input/output device 275 (e.g., a Bluetooth earpiece)”, [0050])
at least one processor operatively coupled with the memory, the touchscreen and the communication interface circuitry, wherein the at least one processor is configured to:

	receive a first user input for selecting a first output device among the plurality of output devices to transmit the first sound signals,
	control the communication interface circuitry to transmit the first sound signals to the first output device,
	while the first sound signals is transmitted to the first output device, receive a second user input for selecting a second output device among the plurality of output devices,
	generate second sound signals corresponding to at least one portion of a second audio, and
	control the communication interface circuitry to transmit the second signals to the second output device.
(Kadiyala, “enable two simultaneous voice calls to be maintained active on a MSMA device while keeping those voice calls separate. A first voice call using a first SIM (which is also referred to herein as a "first SIM call") may be maintained using a first input/output device of the MSMA device (e.g., the handset speaker and microphone), while a second voice call using a second SIM (which is also referred to herein as a "second SIM call") may be simultaneously maintained using a second input/output device coupled to the MSMA device (e.g., a remote input/output, such as a Bluetooth headset)”, “a voice or data call”, [0021, 0023, 0042]; Fig. 6, simultaneous two voice calls with separate I/O devices ( separate audio devices; Fig. 3, the voice call application in host layer 314 is SIM card specific (protocol stacks 306a and 306b for SIM 201 and SIM st SIM call application and 2nd SIM call application)

Regarding claims 2 and 6, Kadiyala teaches its/their respective base claim(s).
Kadiyala further teaches the portable communication device of claim 1, wherein the at least one processor is further configured to:
receive a third user input for outputting a third sound signals related to a first application executed at the portable communication device,
generate the third sound signals related to the first application, and
control the communication interface circuitry to transmit the third sound signals related to the first application to a third output device among the plurality of output devices.
(Kadiyala, Fig. 4, Scenario A; 1st SIM call application is using the onboard input/output device 222/224 for an ongoing voice call; when a 2nd SIM incoming call is indicated, the 2nd SIM call application generates a ring-tone (422) in the onboard I/O device 222/224 and routes the 2nd SIM call audio signal to the remote Bluetooth I/O device 275; note that there may be more than two I/O audio devices connected to the MSMA device 200, [0043]; the ring-tone 422 for the 2nd SIM call application can be generated in a third I/O nd SIM call application can route two portions of the voice call to two different I/O audio devices which can be further different form the I/O audio device used in the 1st SIM call application; apparently the same can be applied to the 1st SIM call application)

Regarding claims 3 and 7, Kadiyala teaches its/their respective base claim(s).
Kadiyala further teaches the portable communication device of claim 1, wherein the first audio and the second audio are different in at least one of attribute information on the first audio and the second audio.
(Kadiyala, Fig. 2, two SIM calls can be associated with two different wireless networks with two different subscriptions, “a MSMA device 200 that is a DSDA device may be configured to camp two SIMs on cells of two different networks though separate transmit/receive chains (i.e., independent radio resources) and communicate over the two networks on different subscriptions”, [0044])

Regarding claims 4 and 8, Kadiyala teaches its/their respective base claim(s).
Kadiyala further teaches the portable communication device of claim 1, wherein the plurality of output devices include at least one of an external video output device, a bluetooth speaker, an earphone or a smart phone.
(Kadiyala, Fig. 2, “The onboard Bluetooth resource 226 and onboard Bluetooth transceiver 227 may serve as a dedicated RF resource chain for Bluetooth communications with the paired remote input/output device 275 (e.g., a Bluetooth earpiece)”, [0050])

Regarding claims 9 and 13, Kadiyala teaches a portable communication device comprising:
a memory;
a touchscreen;
a first communication interface circuitry using a first communication protocol;
a second communication interface circuitry using a second communication protocol different from the first communication protocol; and
at least one processor operatively coupled with the memory, the touchscreen, the first communication interface circuitry and the second communication interface circuitry, wherein the at least one processor is configured to:
	execute a first application to generate first sound signals,
	execute a second application to generate second sound signals,
	set a first output device to output the first sound signals and a second output device to output the second sound signals among a plurality of output devices established at least one of communication connection using at least one of the first communication interface circuitry and the second communication interface circuitry,
	control the first communication interface circuitry to transmit the first sound signals to the first output device, and
	control the second communication interface circuitry to transmit the second sound signals to the second output device while the first sound signals are transmitted to the first output device.
Kadiyala, see comments on claim 1; Kadiyala also teaches the limitation regarding “protocols” as recited in claim 13: the communication protocols for the internal audio microphone/speak (wired) and the remote Bluetooth earpiece (wireless) are different)

Regarding claims 10 and 14, Kadiyala teaches its/their respective base claim(s).
Kadiyala further teaches the portable communication device of claim 9,
wherein the first communication protocol includes a Bluetooth protocol, and
wherein the second communication protocol includes a Wi-Fi protocol.
(Kadiyala, Fig. 2, “The onboard Bluetooth resource 226 and onboard Bluetooth transceiver 227 may serve as a dedicated RF resource chain for Bluetooth communications with the paired remote input/output device 275 (e.g., a Bluetooth earpiece). An onboard Wi-Fi resource 228 may also be coupled to the general-purpose processor 210. The onboard Wi-Fi resource 228 and the onboard Wi-Fi transceiver 229 may serve as a dedicated RF resource chain for Wi-Fi communications with a connected remote input/output device”, [0050])

Regarding claims 11 and 15, Kadiyala teaches its/their respective base claim(s).
Kadiyala further teaches the portable communication device of claim 10,
wherein the plurality of output devices include a bluetooth speaker and an external display device, and
wherein at least one processor is further configured to:
	set the bluetooth speaker as the first output device to output the first sound signals, and

(Kadiyala, Fig. 1, MSMA device 200 can simultaneously communicate to a Bluetooth earpiece 275 (“the remote input/output device 275 (coupled through the onboard Bluetooth resource 226 and the onboard Bluetooth transceiver 227 or the onboard Wi-Fi resource 228 and the onboard Wi-Fi transceiver 229)”, [0050, 0057]) and a handset or a mobile phone (“the first SIM call may be a voice or data call to the first third party 21, such as to the wireless handset 280, using a service enabled by information stored in the first SIM, as well as the protocol stack associated with that SIM, via a first set of the radio resources, referred to herein collectively as a first transceiver. The MSMA device 200 may also simultaneously establish the second SIM call, which may be a voice call or data call to the second third party 22, in a similar manner using a service enabled by information stored in the second SIM, as well as the protocol stack associated with the second SIM, via a second radio resource, referred to herein collectively as a second transceiver. The communication devices used by the first third party 21 and/or the second third party 22 may be any communication device, including but not limited to a landline phone, mobile phone, laptop computer, PDA, server, etc”, [0042])

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiyala et al (US2016/0014578) in view of Townsend (US2014/0101343).

Regarding claims 12 and 16, Kadiyala teaches its/their respective base claim(s).
does not expressly disclose but Townsend teaches the portable communication device of claim 11, wherein at least one processor is further configured to:
while mirroring a screen displayed on the touchscreen to the external display device, control the first communication interface circuitry to transmit a sound signals related to the screen to the external display device.
(Townsend, Fig. 1; “a single video signal is rendered on the host device 104 (e.g., the operating system and the games), and the signal is output to be mirrored on the display 106. In this embodiment, a display on the host device 104 (e.g., a touchscreen) may display the same signal, or the host device's display may simply be turned off”, [0033])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Townsend into the system or method of Kadiyala in order to enable screen sharing between two wirelessly connected devices using screen mirroring. The combination of Kadiyala and Townsend also teaches other enhanced capabilities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				1/18/2022